HARRY J. GIACOMETTI (HG2368)
FLASTER/GREENBERG P.C.
1810 Chapel Avenue West
Cherry Hill, NJ 08002-4609
(856) 661-1900
Attorneys for Kenneth and Randi Friedman

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW JERSEY

In Re:                                                 Honorable Andrew B. Altenburg Jr.

EDWARD J. HOVATTER and KIMBERLY                        Chapter 11
MACALUSO HOVATTER,
                                                       Case No. 19-31483-ABA
                         Debtors.
                                                       REQUEST FOR SERVICE OF PAPERS,
                                                       RECEIPT OF NOTICES AND
                                                       INCLUSION ON NOTICE LIST


To the Clerk of the Bankruptcy Court, the Debtor, and all other Parties-In-Interest:

         PLEASE TAKE NOTICE that the undersigned law firm represents Kenneth and Randi Friedman,

creditors in the above-captioned Chapter 11 case. Pursuant to Rules 2002 and 9007 of the Federal Rules

of Bankruptcy Procedure, we respectfully request that all notices given or required to be given in this case

by the Court, the Debtor, the Trustee and/or any other party to this case, be given to the undersigned at the

address and telephone number set forth below. This request includes all orders, notices, copies of

motions, applications, petitions, pleading, requests, complaint or demand, whether formal or informal,

whether written or oral, and whether transmitted or conveyed by mail, courier service, delivery service,

telephone, telegraph, telex or otherwise:

                                         Harry J. Giacometti, Esquire
                                            Flaster/Greenberg P.C.
                                               Commerce Center
                                          1810 Chapel Avenue West
                                          Cherry Hill, NJ 08002-4609
                                                (856) 661-1900
                                             (856) 661-1919 (Fax)
                                    Harry.giacometti@flastergreenberg.com

                                                                  FLASTER/GREENBERG P.C.

                                                           By:    /s/ Harry J. Giacometti
Dated: December 9, 2019                                           HARRY J. GIACOMETTI, ESQUIRE

7518711 v1
